DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 25 are pending.
	
Election/Restrictions
Applicant's election with traverse of claims 1 – 7, 11 – 18, 22, and 24 in the reply filed on 10 December 2021 is acknowledged.  Applicant’s arguments, see page 3, filed 20 January 2022, with respect to the restriction requirement have been fully considered and are persuasive.  The restriction requirement has been withdrawn. 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "960" and "1020" have both been used to designate “memory”, in the context of “battery state estimation apparatus 110”, in figures 9 and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 7, “As non-limiting examples, The battery state estimation apparatus 110” should be “As non-limiting examples, the battery state estimation apparatus 110”
On page 8, the number 8 is within quotation marks, and it is unclear why a number is quoted
On page 13, the phrase “The processor 1010 acquires current information and voltage information of the battery 120, determines time variation values based on the acquired current information” appears to be missing a third part of the sentence\
Pages 9, 10, and 13 use the term “scan turn”, which is not defined by the specification
On page 9, reference character “1” has been used to designate both “scan turn 1” and “feature vector 1”
Page 12 includes the phrase “state estimation battery state determinations of the battery 120”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 recite the limitation "the time variation values" in line 5 of each claim.  There is insufficient antecedent basis for this limitation in the claims.
Claims 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 12 include the element "the time variation values", claim 3 includes the element “a time variation value”, claim 14 includes the element “a time variation”, and claims 3 and 14 include the element “a time variation value”.  it is unclear how to interpret “a time variation”.  Possible interpretations include an amount of time that has elapsed from a given start time, a duration that a state exists, or how much the duration of on state varies from the duration of the next measured state.  For the purpose of the instant examination, the Examiner interprets this as “an amount of time that has elapsed from a given start time”.
Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 14 recite the limitation " divide the current integration information at 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7, 11 – 18, 22, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
A processor-implemented method of estimating a state of a battery, the method comprising: 
acquiring current information and voltage information of a battery; 
determining time interval values based on the acquired current information such that current integration values corresponding to the time variation values satisfy the current integration values being equal in value; 
determining voltage values corresponding to the determined time interval values in the acquired voltage information; and 
determining state information of the battery based on the determined voltage values.


The limitation of “determining time interval values”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “determining” in the context of this claim encompasses the performance of a integration over time of the provided current information, and a mathematical comparison of the calculated value to a constant number.   The limitation of “determining voltage values”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “determining” in the context of this claim encompasses accessing the provided voltage values at a particular point in a mathematical array, and extracting the value stored at that location. The limitation of “determining state information”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  For example, “determining” in the context of this claim encompasses matching a set of numbers to another set of numbers, similar to a mathematical correlation.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, namely a battery.  “providing data indicative of measurements in at least one patterned structure”. The acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The claim is silent with regard to an effect of the analysis.  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determination steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The addition of a generically recited battery, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea.  
The claim is not patent eligible.

claims 12, 22, and 24 are similar to representative claim 1.  Independent claim 12 adds “one or more processors”, which are similar to the processor implied by the preamble of claim 1.  Independent claims 22 and 24 do not include additional elements that, when considered individually or as an ordered combination with the elements identified in claim 1, could be analyzed as amounting to “significantly more” than the identified abstract idea.
The claims are not patent eligible.

Dependent claims 2 – 11, 13 – 21, 23, and 25 add further detail to the abstract idea identified in representative claim 1, but do not include additional elements that, when considered individually or as an ordered combination with the elements identified in claim 1, could be analyzed as amounting to “significantly more” than the identified abstract idea. 
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24 and 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yazami et al., US 2021/0167620 (hereinafter 'Yazami').

Regarding claim 24: Yazami teaches a processor-implemented method of estimating a state of a battery ([0008]: discloses monitoring a battery to develop a model of state of charge of the battery), the method comprising:
acquiring current and voltage information of a battery ([0084, Fig 1]: discloses a measurement system 6 that measures voltage and current at the connection to a battery); 
determining time interval values and corresponding voltage values based on the acquired current and voltage information and based on a charging rate of the battery ([0128]: discloses a need to monitor the duration that high currents can be applied to the charging of the battery); and 
determining state information of the battery based on the time interval values and the corresponding voltage values ([0128]: discloses determining when a battery can be quickly charged, based on the open circuit voltage falling within given ranges of values).

Regarding claim 25: Yazami teaches the method of claim 23, as discussed above, wherein the determining of the time interval values and the corresponding voltage values comprises: 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 11 – 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yazami in view of Yang et al., US 2015/0127278 (hereinafter 'Yang').

Regarding claims 1 and 12: Yazami teaches a processor-implemented method and apparatus for estimating a state of a battery ([0008]: discloses monitoring a battery to develop a model of state of charge of the battery), the method comprising: 

determining time interval values based on the acquired current information ([0128]: discloses a need to monitor the duration that high currents can be applied to the charging of the battery); 
determining voltage values corresponding to the determined time interval values in the acquired voltage information ([0128, 0133]: discloses that need to target voltage ranges that can support fast charging rates, and acquiring the open circuit voltage during pauses in the addition of charge); and 
determining state information of the battery based on the determined voltage values ([0128]: discloses determining when a battery can be quickly charged, based on the open circuit voltage falling within given ranges of values). 

Yazami is silent with respect to 
determining time interval values based on the acquired current information such that current integration values corresponding to the time variation values satisfy the current integration values being equal in value.

Yang teaches a method to estimate the time required to charge a battery ([Abstract]) that includes: 
determining time interval values based on the acquired current information such that current integration values corresponding to the time variation values satisfy the 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang to add an estimation of the time expected to finish the charging process

Regarding claims 2 and 13: Yazami in view of Yang teaches the method of claim 1 and the apparatus of claim 12, as discussed above.
Yazami is silent with respect to wherein 
the condition comprises the current integration values being equal in value. 

Yang teaches a method to estimate the time required to charge a battery ([Abstract]) that includes:
the condition comprises the current integration values being equal in value ([0033, 0036]: discloses determining a number of incremental charging amounts, where each increment is roughly 1% of the total capacity of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang to add an estimation of the time expected to finish the charging process

Regarding claim 3 and 14: Yazami in view of Yang teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the determining of the time interval values comprises: 
acquiring current integration information as an integral of the acquired current information over a time variation (Yazami: [0100, 0105]: discloses monitoring the “C-Rate current” over a variable number of “steps”, where a step is maintained until an exit condition is satisfied);  
dividing the current integration information at preset intervals to obtain the current integration values (Yazami: [0151, 0152]: discloses the creation of “frames” from a plurality of “steps”, along with an array of currents applied to the cell at each step, where a step is interpreted as a preset interval of time); and
extracting a time variation value for each dividing point of the current integration values (Yazami: [0132]: discloses monitoring the amount of current drawn by the battery cell during a step, and changing the duration in terms of “step time” according to the behavior of the cell). 

Regarding claim 4 and 15: Yazami in view of Yang teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the determining of the state information comprises: 
dividing the acquired voltage information based on the determined time interval values (Yazami: [Fig 2]: shows periods of time with varying duration at different applied voltage values). 

Regarding claim 5 and 16: Yazami in view of Yang teaches the method of claim 4 and the apparatus of claim 15, as discussed above, wherein, among dividing points of the divided voltage information, a time interval between a pair of adjacent dividing points of the voltage information is greater than another time interval between another pair of adjacent dividing points, and wherein each of the time interval and the other time interval comprises one or more of the time interval values (Yazami: [Fig 2]: shows periods of time with varying duration at different applied voltage values.  For example, the figure shows a lengthy interval crossing the 1000 second mark, followed by a short interval). 

Regarding claim 6 and 17: Yazami in view of Yang teaches the method of claim 5 and the apparatus of claim 16, as discussed above, wherein a current of the battery decreases in the interval between the portion of dividing points (Yazami: [Fig 2]: shows periods of time with varying duration at different applied voltage values.  Within each interval, the current shows an upward spike, then decreases as time increases toward the next interval). 

Regarding claim 7 and 18: Yazami in view of Yang teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the determining of the state information comprises: 
recognizing a voltage variation pattern during a time interval, including two or more of the time interval values, based on the two or more time interval values and 

Regarding claim 11: Yazami in view of Yang teaches a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the method of claim 1 (Yazami: [0041 – 0048, claim 21]: discloses a charging-control processor programmed to implement a charging procedure).
claim 22: Yazami teaches a processor-implemented method of estimating a state of a battery ([0008]: discloses monitoring a battery to develop a model of state of charge of the battery), the method comprising: 
acquiring current information and voltage information of a battery ([0084, Fig 1]: discloses a measurement system 6 that measures voltage and current at the connection to a battery); 
determining time interval values based on the [the current information] ([0128]: discloses a need to monitor the duration that high currents can be applied to the charging of the battery); and 
determining state information of the battery based on voltage values corresponding to the determined time interval values in the acquired voltage information ([0128]: discloses determining when a battery can be quickly charged, based on the open circuit voltage falling within given ranges of values).  

Yazami is silent with respect to 
determining, based on the current information, current integration values that are equal in value; and 
determining time interval values based on the determined current integration values

Yang teaches a method to estimate the time required to charge a battery ([Abstract]) that includes: 

determining time interval values based on the determined current integration values ([0033, 0036]: discloses determining a number of incremental charging amounts, where each increment is roughly 1% of the total capacity of the battery, then tracking the amount of charging time so far, and the expected time until charging finishes, in terms of these uninform 1% charge amounts).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang to add an estimation of the time expected to finish the charging process


Claims 8 – 10 and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yazami in view of Yang in view of Chemali et al., US 2019/0157891 (hereinafter 'Chemali').

Regarding claim 8 and 19: Yazami in view of Yang teaches the method of claim 1 and the apparatus of claim 12, as discussed above, wherein the determining of the state information comprises: 
extracting a voltage value corresponding to one or more time interval values associated with a scan order among the determined time interval values from the 
generating a feature vector based on the one or more time interval values and the extracted voltage value (Yazami: [0151]: discloses creating a set of adjacent steps in a data structure called a “Frame”).

Yazami in view of Yang is silent with respect to 
inputting the generated feature value to a state estimation model. 

Chemali teaches “control or monitoring of battery operation” ([Abstract]) that includes
calculating battery state using a feature value and a state estimation model ([0055]: discloses providing a vector of inputs to a Neural Network that estimates the state of charge of the battery).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Chemali to use a self-learning model of the battery behavior that can “self-learn all the network parameters thereby freeing researchers from hand-engineering and parameterizing the models themselves ([0023])”.

Regarding claim 9 and 20: Yazami in view of Yang in view of Chemali teaches the method of claim 8 and the apparatus of claim 19, as discussed above.
Yazami in view of Yang is silent with respect to wherein 


Chemali teaches “control or monitoring of battery operation” ([Abstract]) that includes
	the state estimation model comprises a recurrent neural network (RNN) including a long short-term memory (LSTM) ([0007, 0020]: discloses estimating the state of charge of a battery, using a recurrent neural network where “the recurrent neural network comprises a Long Short-Term Memory cell.”)

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Chemali to use a self-learning model of the battery behavior that can “self-learn all the network parameters thereby freeing researchers from hand-engineering and parameterizing the models themselves ([0023])”.

Regarding claim 10 and 21: Yazami in view of Yang in view of Chemali teaches the method of claim 8 and the apparatus of claim 19, as discussed above.
Yazami in view of Yang is silent with respect to wherein 
a length of the feature vector is the same in a case in which the battery is fast-charged and in a case in which the battery is slow-charged. 

Chemali teaches “control or monitoring of battery operation” ([Abstract]) that includes


It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of Chemali to use a self-learning model of the battery behavior that can “self-learn all the network parameters thereby freeing researchers from hand-engineering and parameterizing the models themselves ([0023])”.

Regarding claim 23: Yazami in view of Yang teaches the method of claim 22, as discussed above, wherein the determining of the state information of the battery comprises: 
generating a feature vector based on one or more time interval values, of the time interval values, and one or more first corresponding voltage values, of the voltage values (Yazami: [0151]: discloses creating a set of adjacent steps in a data structure called a “Frame”).

Yazami in view of Yang is silent with respect to 
inputting the feature vector into a long short-term memory (LSTM) to generate an LSTM output vector; 

inputting the LSTM output vector and the subsequent feature vector into the LSTM to generate a subsequent LSTM output vector; and 
determining state information of the battery by applying a regression analysis to the subsequent LSTM output vector. 

Chemali teaches “control or monitoring of battery operation” ([Abstract]) that includes
calculating battery state using a feature value and a state estimation model ([0055]: discloses providing a vector of inputs to a Neural Network that estimates the state of charge of the battery).
inputting the LSTM output vector and the subsequent feature vector into the LSTM to generate a subsequent LSTM output vector ([0007, 0020]: discloses estimating the state of charge of a battery, using a recurrent neural network where “the recurrent neural network comprises a Long Short-Term Memory cell”); and 
 determining state information of the battery by applying a regression analysis to the subsequent LSTM output vector ([0007, 0020]: discloses estimating the state of charge of a battery, using a recurrent neural network where “the recurrent neural network comprises a Long Short-Term Memory cell.”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Yazami in view of Yang in view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862